J-S05035-18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                   Appellee               :
          v.                              :
                                          :
EDWARD RONALD FLETCHER,                   :
                                          :
                   Appellant              :   No. 1200 WDA 2017

               Appeal from the Judgment of Sentence June 14, 2017
                in the Court of Common Pleas of Clearfield County
               Criminal Division, at No(s): CP-17-CR-0000334-2017

BEFORE:        OLSON, OTT, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                     FILED APRIL 10, 2018

     Edward Ronald Fletcher (Appellant) appeals from his June 14, 2017

judgment of sentence imposed after he pled guilty to contraband –

possession of a controlled substance by inmate.      Appellant’s counsel has

filed a petition to withdraw and a brief pursuant to Anders v. California,

386 U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). We affirm the judgment of sentence and grant counsel’s petition to

withdraw.

     While Appellant was serving a 20-to-40 year sentence at SCI

Houtzdale for a third-degree murder conviction, Appellant was found to be in

possession of contraband, which consisted of 10 balloons filled with illegal

substances, including marijuana, oxycodone, suboxone, and methadone

hydrochloride.     The Commonwealth charged Appellant with one count of

contraband – possession of a controlled substance by an inmate, four counts

*Retired Senior Judge assigned to the Superior Court.
J-S05035-18


of manufacture, delivery or possession with intent to manufacture/deliver a

controlled substance, and four counts of possession of a controlled

substance. Appellant entered into a guilty plea to one count of contraband –

possession of a controlled substance by an inmate, a felony of the second

degree. Pursuant to the plea agreement, Appellant and the Commonwealth

agreed Appellant should receive a minimum of two and a maximum of four

years of incarceration, which is a standard-range sentence. Appellant and

the Commonwealth left the plea agreement open as to whether Appellant

should serve the sentence concurrently or consecutively to the sentence he

was currently serving for third degree murder.

        On June 13, 2017, Appellant confirmed that his plea was voluntary and

that he did not wish to withdraw it. That same day, the trial court sentenced

Appellant in accordance with the plea agreement and ordered Appellant to

serve his new sentence consecutively to his original sentence.      Appellant

timely filed a post-sentence motion, which was denied by order of July 18,

2017.    This appeal followed.   Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

        In this Court, Appellant’s counsel filed both an Anders brief and a

petition to withdraw as counsel. Accordingly, the following principles guide

our review of this matter.

             Direct appeal counsel seeking to withdraw under Anders
        must file a petition averring that, after a conscientious
        examination of the record, counsel finds the appeal to be wholly



                                     -2-
J-S05035-18


     frivolous. Counsel must also file an Anders brief setting forth
     issues that might arguably support the appeal along with any
     other issues necessary for the effective appellate presentation
     thereof….

            Anders counsel must also provide a copy of the Anders
     petition and brief to the appellant, advising the appellant of the
     right to retain new counsel, proceed pro se or raise any
     additional points worthy of this Court’s attention.

            If counsel does not fulfill the aforesaid technical
     requirements of Anders, this Court will deny the petition to
     withdraw and remand the case with appropriate instructions
     (e.g., directing counsel either to comply with Anders or file an
     advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
     petition and brief satisfy Anders, we will then undertake our
     own review of the appeal to determine if it is wholly frivolous. If
     the appeal is frivolous, we will grant the withdrawal petition and
     affirm the judgment of sentence. However, if there are non-
     frivolous issues, we will deny the petition and remand for the
     filing of an advocate’s brief.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa. Super. 2007)

(citations omitted). Our Supreme Court has clarified portions of the Anders

procedure:

     [I]n the Anders brief that accompanies court-appointed
     counsel’s petition to withdraw, counsel must: (1) provide a
     summary of the procedural history and facts, with citations to
     the record; (2) refer to anything in the record that counsel
     believes arguably supports the appeal; (3) set forth counsel’s
     conclusion that the appeal is frivolous; and (4) state counsel’s
     reasons for concluding that the appeal is frivolous. Counsel
     should articulate the relevant facts of record, controlling case
     law, and/or statutes on point that have led to the conclusion that
     the appeal is frivolous.

Santiago, 978 A.2d at 361.




                                    -3-
J-S05035-18


        Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has complied substantially with the

technical requirements set forth above.1         Therefore, we now have the

responsibility “‘to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.’” Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa. Super.

2015) (quoting Santiago, 978 A.2d at 354 n. 5).

        The issues arguably supporting an appeal cited by Appellant’s counsel

are (1) whether, at Appellant’s sentencing hearing, the trial court made a

satisfactory contemporaneous statement of reasons for the sentence being

imposed, and (2) whether the trial court erred by imposing the sentence

consecutively to all other periods of incarceration. Anders Brief at 6. Both

issues involve a challenge to the trial court’s discretion in sentencing.

Commonwealth v. Cartrette, 83 A.3d 1030, 1041 (Pa. Super. 2013) (en

banc); Commonwealth v. Prisk, 13 A.3d 526, 532 (Pa. Super. 2011).

        In reviewing these questions, we bear in mind the following.

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment.
        Rather, the appellant must establish, by reference to the record,
        that the sentencing court ignored or misapplied the law,
        exercised its judgment for reasons of partiality, prejudice, bias
        or ill will, or arrived at a manifestly unreasonable decision.


1   Appellant has not filed a response to counsel’s motion.



                                       -4-
J-S05035-18


                                    ***

           When imposing sentence, a court is required to consider
     the particular circumstances of the offense and the character of
     the defendant. In considering these factors, the court should
     refer to the defendant’s prior criminal record, age, personal
     characteristics and potential for rehabilitation.

Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa. Super. 2014)

(internal citations and quotation marks omitted).

     An appellant is not entitled to the review of challenges to the
     discretionary aspects of a sentence as of right. Rather, an
     appellant challenging the discretionary aspects of his sentence
     must invoke this Court’s jurisdiction. We determine whether the
     appellant has invoked our jurisdiction by considering the
     following four factors:

           (1) whether appellant has filed a timely notice of
           appeal, see Pa.R.A.P. 902 and 903; (2) whether the
           issue was properly preserved at sentencing or in a
           motion to reconsider and modify sentence, see
           Pa.R.Crim.P. 720; (3) whether appellant’s brief has a
           fatal defect, Pa.R.A.P. 2119(f); and (4) whether
           there is a substantial question that the sentence
           appealed from is not appropriate under the
           Sentencing Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)

(some citations omitted).

     Here, Appellant filed a timely notice of appeal. He has not set forth a

Pa.R.A.P. 2119(f) statement, but in Anders situations this Court has not

found review to be barred even in the absence of a 2119(f) statement.

Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa. Super. 2015).

Further, the Commonwealth has not objected to Appellant’s failure to file a




                                    -5-
J-S05035-18


separate, concise statement of the reasons relied upon for allowance of

appeal   with   respect    to    the   discretionary   aspects   of   sentence.

Commonwealth v. Brougher, 978 A.2d 373, 375 (Pa. Super. 2009)

(declining to find waiver when the Commonwealth did not object to

appellant’s failure to comply with Rule 2119(f)).

      For the remainder of the analysis, we turn first to Appellant’s

contention that the trial court failed to explain adequately its reason for

imposing a consecutive sentence at the time of sentencing. Appellant failed

to preserve this issue by including it in his post-sentence motion or by

objecting at the sentencing hearing.

      Even if he had preserved it, this issue does not present a substantial

question for our review.        In every case in which the court imposes a

sentence for a felony, the court must disclose in open court at the time of

sentencing a statement of the reason or reasons for the sentence imposed.

42 Pa.C.S. § 9721(b).     “Section 9721(b) requires only that the trial court

state on the record its reasons for the imposition of sentence; it does not

bear on the legal adequacy or correctness of the reasons stated.”

Commonwealth v. Coulverson, 34 A.3d 135, 143 (Pa. Super. 2011).

“Consequently, any statement of reasons would appear to comply with the

letter of Rule 9721(b), and cannot be deemed reviewable as of right.” Id.

(emphasis added).




                                       -6-
J-S05035-18


      Moreover, even if this issue presented a substantial question,

Appellant’s claim would fail on the merits. “[A] sentencing judge may satisfy

requirement of disclosure on the record of his reasons for imposition of a

particular sentence without providing a detailed, highly technical statement.”

Commonwealth v. Hunzer, 868 A.2d 498, 514 (Pa. Super. 2005). Here,

although succinct, the trial court plainly indicated at the sentencing hearing

that it was imposing the sentence consecutively to the sentence Appellant

was currently serving because Appellant, an inmate, possessed multiple

types of narcotics, not just marijuana. N.T., 6/13/2017, at 13-14. Thus, to

the extent that Appellant impugns the adequacy of the statement, as

opposed to the substance of the stated reasons, his claim has no merit.

      We now turn to Appellant’s second issue.        Appellant preserved the

issue of whether the court erred by imposing his sentence consecutively by

including this issue in his post-sentence motion to reconsider his sentence.

However, this issue fails to raise a substantial question for our review. “A

court’s exercise of discretion in imposing a sentence concurrently or

consecutively   does   not   ordinarily   raise   a   substantial   question.”

Commonwealth v. Swope, 123 A.3d 333, 338 (Pa. Super. 2015) (citation

omitted).   Rather, “the imposition of consecutive, rather than concurrent,

sentences may raise a substantial question in only the most extreme

circumstances, such as where the aggregate sentence is unduly harsh,

considering the nature of the crimes and the length of imprisonment.”



                                    -7-
J-S05035-18


Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa. Super. 2012) (en

banc) (citation omitted).

      Here, Appellant was serving a 20-to-40 year sentence for third-degree

murder.   Appellant bargained for a standard-range sentence, leaving open

the decision of whether the court should impose the sentence concurrently

or consecutively to his sentence for murder.     The court, in its discretion,

elected to impose the two-to-four year sentence consecutively due to

Appellant’s decision to bring multiple narcotics into the prison to sell. Trial

Court Opinion, 10/3/2017, at 2-4.     In his post-sentence motion, Appellant

asked the court to reconsider imposing the sentence consecutively because

(1) other than an ungraded misdemeanor possession of a controlled

substance charge from 2004, Appellant’s only criminal record is the 20-to-40

year sentence he was already serving; (2) he would be 44 when he reaches

the minimum sentence; and (3) he had been administratively sanctioned

within the state correctional institution and had spent several months in the

restricted housing unit due to his possession of the contraband. Motion to

Reconsider Sentence, 6/14/2017, at ¶ 5.          The trial court declined to

reconsider the sentence.     Because the trial court’s decision to sentence

consecutively did not raise the aggregate sentence to an excessive level in

light of the criminal conduct at issue, based on controlling case law,




                                     -8-
J-S05035-18


Appellant’s claim does not present a substantial question warranting our

review.2 Zirkle, 107 A.3d at 133-34.

     Based upon the foregoing, we agree with counsel that a challenge to

the discretionary aspects of Appellant’s sentence is frivolous. Moreover, we

have conducted “a full examination of the proceedings” and conclude that

“the appeal is in fact wholly frivolous.”3 Flowers, 113 A.3d at 1248.

Accordingly, we affirm the judgment of sentence and grant counsel’s petition

to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.




2  The writer of this Memorandum has previously inveighed against the
virtually unfettered discretion given trial judges deciding whether to impose
consecutive or concurrent sentences. See Commonwealth v. Zirkle, 107
A.3d 127, 136 (Pa. Super. 2014) (Strassburger, J., concurring).
Nevertheless, the law is well settled that a substantial question must be
presented in order for this Court to review the trial court’s discretion, and,
based on that law, Appellant does not present one here. Moreover, even if
this issue were to present a substantial question, we would have no trouble
concluding that the decision to impose the sentence consecutively in this
case was well within the trial court’s discretion. If it were not, prisoners
would have little incentive to refrain from committing further crimes while in
prison.

3 We have conducted our review mindful of the fact that “upon entry of a
guilty plea, a defendant waives all claims and defenses other than those
sounding in the jurisdiction of the court, the validity of the plea, and what
has been termed the ‘legality’ of the sentence imposed.” Commonwealth
v. Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014).


                                    -9-
J-S05035-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/10/2018




                          - 10 -